FILE COPY




                               In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00143-CR
                                No. 02-21-00144-CR

                  RODRICK DESHION STEELE JR., Appellant

                                         V.

                             THE STATE OF TEXAS


                      On Appeal from the 396th District Court
                               Tarrant County, Texas
                       Trial Court No. 1523899D, 1523904D


                                     ORDER

      We have considered appellant’s “Motion for Leave of Court to File a Motion

for an Untimely Extension for Appellant’s Brief.”

      Appellant’s brief was filed timely in cause number 02-21-00144-CR, but the

appellant inadvertently omitted cause number 02-21-00143-CR from the style of that

brief. Appellant’s motion for leave seeks to correct that omission, one day after the

brief’s due date. The motion is GRANTED. This court will consider both briefs as
                                                                             FILE COPY




having been filed Tuesday, October 4, 2022. The State’s brief in response is due

Thursday, November 3, 2022.

      We direct the clerk of this court to send a notice of this order to the attorneys

of record.

      Dated October 5, 2022.

                                                     Per Curiam




                                          2